                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   November 16, 2020
BY ECF

The Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Grafton E. Thomas, 20 Cr. 21 (CS)

Dear Judge Seibel:

       The Government respectfully writes in response to Your Honor’s November 12, 2020,
order for a status update related to the defendant’s period of competency restoration. (Dkt. No.
38.)

       On June 11, 2020, the defendant was transferred to the United States Medical Center for
Federal Prisoners in Springfield, Missouri (“USMFC Springfield”). By letter dated June 25, 2020,
the Office of the Warden of USMFC Springfield advised the Court that the defendant’s period of
competency restoration treatment was scheduled to conclude no later than October 8, 2020, and
that within three weeks of that date, i.e., October 29, 2020, the defendant’s evaluator would
complete and submit a report to the Court.

        On October 20, 2020, the Government communicated with USMFC Springfield by email,
to inquire whether the evaluator’s report had been submitted to the Court. On October 21, 2020,
the Government was informed that the defendant’s assigned evaluator intended to complete her
report by November 6, 2020. The Government also was informed that the defendant
                                                                   The Government relayed this
information to defense counsel by email on November 3, 2020. On November 5, 2020, the
Government again communicated with USMFC Springfield by email, to request that the report be
submitted as soon as possible. On the same date, the Government learned that the evaluator was
                                                       but intended to complete her report by
Honorable Cathy Seibel
November 16, 2020

November 11, 2020. On November 12, 2020, the Government learned that the evaluator’s report
was complete, and should reach the Court on November 16, 2020.


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney for the
                                                   Southern District of New York


                                             By:         /s/_____________________
                                                   Lindsey Keenan
                                                   Lara Eshkenazi
                                                   Michael Krouse
                                                   Assistant United States Attorneys
                                                   (914) 993-1907 / (212) 637-2758 / 2279

cc:    Defense Counsel, via ECF
